Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on April 13, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on April 13, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 4, 5, 7, 12, 14, 17, 18, and 20 are now amended.
Claims 2, 3, 13, 15, and 16 are now canceled.
Claims 1, 4–12, 14, and 17–20 are pending in the application.
RESPONSE TO ARGUMENTS
The Examiner agrees that the cancelation of claim 20 necessitates withdrawal of all grounds of rejection for that claim, and therefore, they are withdrawn. However, all of the remaining claims are now rejected for various reasons under 35 U.S.C. §§ 112(a) and (b) (or first and second paragraph), unrelated to the cancelation of claim 20. 
Claims 1, 4, 5, 7–12, 14, 17, 18, and 21 are also rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 10,564,990 (“Kapulkin”) in view of U.S. Patent No. 7,792,748 B1 (“Ebersole”), and further in view of U.S. Patent Application Publication No. 2006/0236264 A1 (“Cain”). The Applicant’s remarks have been considered, but are not relevant to this ground of rejection, because the rejection does not rely on Mecham or Shergill, and because the rejection relies on a different embodiment from Kapulkin’s disclosure as compared to the previous ground of rejection.
In view of the foregoing, and the rejections that follow, this application is not yet in condition for allowance.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on April 13, 2022 was filed before the mailing date of this office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
CLAIM OBJECTIONS
The Office objects to claims 1, 14, and 21 for having the following informalities: the extra “of” in the phrase “comprised of” is incorrect, because “comprised” is already synonymous with “included” or “made up of.” 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112 – NEW MATTER
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 4, 5, 7–12, 14, 17, 18, and 21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description fails to disclose the broadest reasonable interpretation of presenting (or code executable to present) “additional information associated with a graphical representation of a budget, an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.” (Emphasis added).
The broadest reasonable interpretation of this step and/or instruction is that all of the budgets—that is, both the parent budgets and the child budgets—have the claimed capability of selectively deciding the amount of additional information to present as a function of a size of the graphical representation of the budget as presented on a display. This interpretation is reasonable because: (1) claims 1, 14, and 21 explicitly define “a budget” to include both parent budgets and child budgets in the second step of each claim (i.e., “determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget”); and (2) since the specification fails to show possession of the limitation as applied to child budgets, there is nothing in the specification that explicitly contradicts the interpretation, it is merely silent. “The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification,” MPEP § 2111.01 (subsection I.), and here, point (1) establishes the plain meaning while point (2) confirms that the plain meaning is a valid construction of the attempted breadth.
With this interpretation in mind, we return to the specification. Here, the only relevant disclosure is as follows:
	Referring to FIG. 1 . . . [i]f the graphical representation for a particular parent budget is large enough when shown on a computer display device, then the logo name, and amount of that parent budget category can be shown, as well as the percent of that budget used to date. For example, the Food+Dining budget 102 is displayed with a logo of a sandwich, a $1200 expense amount displayed, $900 amount displayed, and a percentage usage of 125% displayed. This allows a user to immediately acquire salient budget information from the screen of a computer, such as a mobile or handheld device. As the budget amount shrinks, the software may (or may not) also shrink the corresponding graphical representation. In that event, the software can show as much relevant data as possible, but some items may need to be omitted.
(Spec. ¶ 13).
The above passage makes clear that the concept of “an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget” only applies to parent budgets, and even then, only to the parent budgets that are displayed prior to receiving a selection of one of the budgets (because this feature is only described in relation to FIG. 1, not FIG. 3). In contrast, claims 1, 14, and 21 each claim that, for any level of budget, i.e., both parents and children, an amount of the additional information that is presented is determined as a function of a size of the graphical representation of the budget, and that this step occurs after receiving a selection of a presented graphical representation of a parent budget.
Accordingly, claims 1, 14, and 21 each recite new matter, as do all of the claims that depend from those claims by virtue of their incorporating the new matter limitation by reference.
CLAIM REJECTIONS – 35 U.S.C. § 112 – ENABLEMENT
Reference is made to 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, the text of which is provided above.
Claims 1, 4, 5, 7–12, 14, 17, 18, and 21 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, because the specification, while being enabling for “generating a plurality of graphical representations of budgets for tracking a user’s expenses,” does not reasonably provide enablement for “generate a plurality of graphical representations of budgets for tracking a user’s income and expenses.” The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
We start with factors (B)–(D), because the MPEP provides that “[t]he initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains,” which then “becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art.” MPEP § 2164.05(a). With respect to factors (B) and (D), the invention is computer-implemented software for budgeting, and therefore, the person of ordinary skill is not a certified financial planner or public account, and not even necessarily in the field of financial advising. At best, the relevant person of ordinary skill is a programmer with the requisite skill for building software at the behest of financial planners or accountants. Consequently, while the skilled artisan might be capable of writing software that tracks a person’s income, he or she needs to at least be told exactly what about the person’s income is to be tracked, how it is to be tracked, and/or specifically what information about person’s income should be shown to the end-user.
We can see factors (B) and (D) at work when we look at factor (C). For example, in U.S. Patent No. 10,564,990 (“Kapulkin”), there is a great deal of detail and examples of specifically tracking a person’s income as part of displaying budget representations. FIG. 4 shows a user interface that provides a place to input income (field 401), and then each of the graphical representations of budgets described therein describe themselves as “respective amounts of income allocated to respective budget elements.” Kapulkin col. 1 ll. 51–52. Similarly, U.S. Patent No. 7,792,748 B1 (“Ebersole”)—another patent for budgeting software—at least discloses a “user interface 300 [that] may allow the user to select a number of accounts in which to deposit incoming money,” and then provides multiple examples. Ebersole col. 17 ll. 7–18. 
Now consider factors (A) and (F)–(H) through the lens of the above factors. Regarding factor (A), the claims do not explicitly limit the invention to any particular mode of operation for tracking a person’s income, so we must assume that any species of tracking a person’s income falls within the scope of the claims, and yet, under factors (F)–(H), the only time income is ever mentioned in this document, it is merely to repeat the language of the claim itself, without any further explanation. (See Spec. ¶¶ 4–6 and 12). This is a problem, because the more embodiments that fall within the scope of a claim element, the greater the need for an explanation of at least some the embodiments that are supposed to fall within that scope. To be sure, the Applicant need not disclose every possible embodiment or combination, but the Applicant needed to at least give enough examples such that a person of ordinary skill would be able to synthesize the remaining scope of the claim based on the examples given. Here, we are given no examples or guidance as to what it means for graphical representations of budgets to track a person’s income, while the findings under factors (A)–(E) at least call of the applicant to disclose something.
For these reasons, the Examiner finds that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or to use the invention commensurate in scope with these claims.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4–12, 14, 17, 18, and 21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 1, 14, and 21 each respectively recite the following pair of limitations that contradict one another:
[L1] present each graphical representation of a parent budget of the plurality of budgets and a budget meter within each graphical representation of the parent budget . . . 

[L2] the budget meter . . . is not comprised of a portion of the graphical representations of the parent budgets
Limitation L2 says that a budget meter is not allowed to consume a portion of the graphical representation of the parent budget, while limitation L1 requires each budget meter to be presented within each parent budget, and therefore consume at least a portion of the graphical representation of the parent budget.
Since claim interpretation requires consideration of each and every limitation, and since the language of claims 1, 14, and 20 requires a construction that favors either limitation to the exclusion of the other, claims 1, 14, and 20 are indefinite, and each claim that depends therefrom is also indefinite by virtue of their incorporation of their parent claims limitations by reference. See 35 U.S.C. § 112(d).
Based on the Examiner’s understanding of the specification, the limitations of the prior art, and the interview between the Examiner and counsel on April 13, 2022, the Examiner believes the following proposed amendment would correct the issue in accordance with the Applicant’s intent:
wherein the parent budgets are graphically presented using a full circular graphical representation and the budget meter is presented as at least a portion of a circular ring within the full circular graphical representation of the parent budget without fully occluding [eclipsing/covering/hiding/obstructing] the graphical representations of the parent budgets

wherein the parent budgets are graphically presented using a full circular graphical representation and the budget meter is presented as at least a portion of a circular ring within the full circular graphical representation of the parent budget, wherein each parent budget’s [[the]] graphical representation is not overlapped by its respective budget meter
The Examiner will also treat the scope of the claims as though either of the above corrections are entered and pending for the sake of promoting compact prosecution.
Each of the remaining claims depend from at least one of the foregoing claims, and therefore, are rejected under 35 U.S.C. § 112 for their incorporation of the indefinite subject matter by reference.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1, 4, 5, 7–12, 14, 17, 18, and 21 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent No. 10,564,990 (“Kapulkin”) in view of U.S. Patent No. 7,792,748 B1 (“Ebersole”), and further in view of U.S. Patent Application Publication No. 2006/0236264 A1 (“Cain”).
Claim 1
Kapulkin teaches:
An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
A computer with a processor and memory are provided, see Kapulkin col. 18 l. 45 through col. 19 l. 6, and is configured to perform method 300. See Kapulkin FIG. 3. 
generate a plurality of graphical representations of budgets 
Method 300 will now be discussed. “At stage 330, an interface comprising a visual representation 123 of [an] initial budget 162 is generated.” Kapulkin col. 12 ll. 46–48. Note that Kapulkin uses the singular tense word “budget 162” only in the sense that a person’s overall budget comprises a plurality of budgets for different categories of expenses. In other words, “a budget 162 . . . includes a plurality of budget elements,” Kapulkin col. 10 l. 1, and likewise, the claimed plurality of graphical representations corresponds to Kapulkin’s plurality of budget elements.
for tracking a user’s income and expenses, 
The budgets are based on both “the amount of available income that is to be budgeted,” Kapulkin col. 10 ll. 55–60, and transaction data representing the user’s expenses. Kapulkin col. 11 ll. 4–10.
each of the plurality of graphical representations associated with a budget category;
“In certain embodiments, the budget elements are identified using the same categories or sub-categories. For example, a ‘coffee’ category or sub-category may be mapped to a ‘coffee’ budget element.” Kapulkin col. 11 ll. 37–45.
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 
“At stage 320, categorized transaction data is mapped or related to corresponding budget elements of the visual representation 123 of the budget 162 to be displayed to the consumer 110 according to embodiments. In certain embodiments, the budget elements are identified using the same categories or sub-categories. For example, a ‘coffee’ category or sub-category may be mapped to a ‘coffee’ budget element. In other embodiments, in the event there is not a match, the categories or sub-categories are mapped to corresponding budget elements. For example, a ‘DVD’ category or sub-category may be mapped to an ‘entertainment’ budget element through the use of a table or other mapping element.” Kapulkin col. 11 ll. 37–49.
and present each graphical representation 
“[A]stage 335, the interface comprising the visual representation 123 is displayed on the screen 122 of the consumer computer 120 as a single page or view.” Kapulkin col. 12 ll. 46–51.
of a parent budget of the plurality of budgets and a budget meter within each graphical representation of the parent budget 
“In the illustrated embodiment, the budget element 402,” i.e., one of the parent budgets 402a–g out of the plurality of budget elements 402 illustrated, “is filed . . . outwardly from a center (e.g., when a circle and pie-shaped budget elements shown in FIG. 6 are utilized).” Kapulkin col. 14 ll. 36–43. To be clear, any single one of the budget elements 402a–g corresponds to the claimed parent budget, while its corresponding filling (1104a–1104e) corresponds to the claimed budget meter. As claimed, each filling 1104 is presented “within” each corresponding budget element 402. See Kapulkin FIG. 14B.
that represents a portion of the parent budget that has been used according to the child budgets of the parent budget,
The fillings 1104 represent a portion of a parent budget that has been used according to child budgets because “as the consumer 110 purchases goods 153, a corresponding budget element is filled . . . to indicate what portion of the [income allocated to its corresponding budget category] was spent.” Kapulkin col. 14 ll. 32–36.
wherein the parent budgets are graphically presented using a full circular graphical representation 
According to the plain language and grammar of the above limitation, the claim requires only “a” single “full circular graphical representation” that graphically presents all of “the parent budgets” (emphasis added to show the plural). Kapulkin likewise discloses an embodiment where all of its parent budget elements 402a–402g are graphically presented using a “total area of the circle 600 shown in FIG. 6.” Kapulkin col. 12 ll. 32–33; see also Kapulkin FIG. 14B.
and the budget meter is presented as at least a portion of a circular ring within the full circular graphical representation of the parent budget and is not comprised of a portion of the graphical representations of the parent budgets;
Each filling 1104 is presented as “at least a portion” of a circular ring within the full circle 600, yet, at the same time, “is not comprised of a portion of the graphical representations of the parent budgets” because the fillings 1104 do not fully cover their whole respective budget elements 402. Kapulkin FIG. 14B. Instead, the fillings 1104 leave behind an “empty or unfilled space 1102 of the budget element 402 [that] represents the amount of income 401 that the consumer 110 can spend on the budget element 402 without going over budget 162 on that particular budget element 402.” Kapulkin col. 14 ll. 28–32.
For example, referring to FIG. 14B, a budget meter (fill 1104b) is presented as at least a portion of a circular ring within the full circle 600, and at least a portion of its parent budget (element 402b)—specifically, the empty portion 1102b—is not filled by fill 1104b.
receive a selection of a presented graphical representation of a parent budget; 
“With continuing reference to FIG. 3 and with further reference to FIG. 8, at stage 340, the consumer 110 selects a budget element 402 (generally indicated by pointer 802) utilizing a mouse, keyboard or other input device and indicates a desired amount of savings on the selected budget element 402.” Kapulkin col. 12 ll. 52–57.
Kapulkin does not explicitly disclose code that is executable to “present graphical representations of the child budgets of the selected parent budget and graphical indications of connectedness between the graphical representation of the selected parent budget and the graphical representations of the child budgets in response to receiving the selection of the graphical representation of the parent budget,” or to “present additional information associated with a graphical representation of a budget”
Ebelsole, however, teaches:
An apparatus, comprising: a processor; and a memory that stores code executable by the processor to: 
“FIG. 5 depicts an exemplary system 500 for performing a financial transaction according to various embodiments of the disclosure. Relationship bank system 102 may include one or more of the following modules: receiving module 501, processing module 502, interface module 503, communication module 504, transaction processing module 505, verification module 506, and establishing module 507. One or more of the modules may communicate with each other and/or other entities, such as user system 101 and transaction processing system 103, via a communication mechanism 509, such as a data communication bus or one or more networks as defined herein. The modules may each be an appropriately programmed computer, such as a mainframe or personal computer, or may include a plurality of such computers cooperating to perform the functionality described herein. The modules may also communicate with one or more electronic storage media, as described herein.” Ebersole col. 19 ll. 37–53.
generate a plurality of graphical representations of budgets for tracking a user’s income and expenses, each of the plurality of graphical representations associated with a budget category;
“At block 203, the relationship bank may retrieve data from an electronic storage medium to build a user interface for the respective user based on a master account number. In an exemplary embodiment, the data may include a list of accounts associated with the master account number that the user may access, information about each account (e.g., balance, interest rate, restrictions, benefits).” Ebersole col. 7 ll. 61–67. Additionally, the user interface 300 that the relationship bank generates (FIG. 3) “may be organized into various categories and subcategories associated with those categories.” Ebersole col. 10 ll. 19–24. As the figure makes clear, the categories include categories of income and expenses. See Ebersole col. 10 ll. 36–54. 
determine a parent-child relationship between each of the plurality of budgets to determine each parent budget and each child budget associated with each parent budget; 
“The user may, for example, create categories and subcategories.” Ebersole col. 8 ll. 4–7.
present each graphical representation of a parent budget of the plurality of budgets
“At block 205, the relationship bank may provide the user interface to the user. To provide the user interface, the relationship bank may transmit a web page to the user's web browser for display on the user's computer screen.” Ebersole col. 8 ll. 19–22.
receive a selection of a presented graphical representation of a parent budget;
“When a category, subcategory, account, or account information is collapsed, the icon may appear as a ‘+’, such as icon 340. The user may click on the ‘+’ icon with the user's computer mouse to expand the field.” Ebersole col. 11 ll. 52–57.
present graphical representations of the child budgets of the selected parent budget 
“In various exemplary embodiments, a category that has one or more associated subcategories . . . may also be associated with [the + icon 340] to allow the user to dynamically expand or contract the category,” thereby expanding the category to show the information contained therein. Ebersole col. 11 ll. 45–55.
and graphical indications of connectedness between the graphical representation of the selected parent budget and the graphical representations of the child budgets 
“Categories and subcategories may also be each associated with a navigational tool, such as, for example, a folder icon 358.” Ebersole col. 10 ll. 31–34. The folder icon 358 is a graphical representation of connectedness between the graphical representation of the selected parent budget and the graphical representations of the child budget because it tells the user “that the associated category is for organization.” Ebersole col. 10 ll. 31–34.
in response to receiving the selection of the graphical representation of the parent budget; 
As mentioned above, the foregoing information is displayed responsive to selecting the + icon 340.
and present additional information associated with a graphical representation of a budget
In addition to displaying the subcategories responsive to the expansion, the user interface 300 presents additional information, beyond the budgets themselves but which is associated with the budgets. See Ebersole col. 11 ll. 45–52 (referring to each of the categories having “other aspect[s] of associated account information” as part of the additional information that is expanded responsive to clicking the + icon) and col. 12 ll. 2–7.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Kapulkin’s budgeting interface with Ebersole’s technique of making each of the parent budget categories into an expandable hierarchy. A skilled person would have been motivated to improve Kapulkin’s interface with Ebersole’s hierarchical technique because Ebersole’s user interface “present[s] information to the user in an easy-to-use and visually appealing format.” Ebersole col. 1 ll. 33–35. Also, it would have been reasonable for a skilled person to expect that the combination would be successful, because there is nothing about Ebersole’s technique that interferes with Kapulkin’s mode of operation; Ebersole merely teaches displaying additional information about a budget item that has been selected.
Neither Kapulkin nor Ebersole explicitly disclose whether or not “an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.” The Examiner submits that the prior art should not need to teach this “aspect” of the claim to reach a conclusion of obviousness, because “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP § 2111.04 (subsection I.). In this case, the Applicant uses the passive voice (“is determined”) to avoid claiming an apparatus that determines the amount of additional information to present as a function of a size of the graphical representation of the budget. The Applicant merely claims an apparatus that “presents additional information associated with a graphical representation of a budget,” where the amount of additional information may be determined by some other entity, but, by happenstance, the amount of information is a function of the size of the budget. 
Nevertheless, in the interest of compact prosecution, this rejection will now present evidence of the obviousness of this claim element, as though it were actually limiting. 
Cain teaches techniques for displaying a user interface—any user interface—that accommodates differently-sized graphical representations within the user interface, such that:
an amount of the additional information that is presented being determined as a function of a size of the graphical representation of the budget as presented on a display.
An “application 400 is responsive to [a] resize request to execute layout component 408 to change the layout of UI 108 components displayed in the window based on the dimensions specified by the resize request. For example, the layout component 408 includes instructions for removing control components based on an importance property value assigned to each of the displayed control components and the height or width dimensions specified by the resize request.” Cain ¶ 31. Thus, “[a]s the user continues to decrease the size of the window 118, the layout component 408 removes the next control component, or control components, from the remaining controls components in the window 118 having the lowest importance value.” Cain ¶ 31.
Kapulkin, Ebersole, and Cain are analogous art, as all three references concern techniques for arranging data in a graphical user interface. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the combined references of Ebersole and Kapulkin such that an amount of the additional information that is presented is determined as a function of a size of the graphical representation of the budget as presented on a display. One would have been motivated to combine Cain with Ebersole and Kapulkin because this technique prevents the user interface from being “confusing, cluttered, and relatively unusable.” Cain ¶ 5.
Claim 4
Kapulkin, as combined with Ebersole and Cain, teaches the apparatus of claim 1, wherein the code is further executable by a processor to 
present a graphical representation of a child budget that includes spending amounts that are not budgeted for in the parent budget.
“Referring to FIGS. 15–16, in certain embodiments, the personal finance program 161 is operable to send a message or alert 1604 to the consumer 110, e.g., to the consumer computer 120 or to a mobile communication device 1620 such as a smartphone or cellular telephone of the consumer 110. For example, referring to FIG. 15, at stage 1505, the consumer 110 may set an alert level for a budget element 402, and at stage 1510, spending on the budget element 402 is monitored by the personal finance program 161. At stage 1515, and with further reference to FIG. 16, the consumer 110 is notified that spending on that budget element 402 is at or has exceeded the pre-determined alert level.” Kapulkin col. 15 ll. 25–36. It should be understood that Kapulkin’s alert falls within the scope of the claimed graphical representation because the claim does not specify any context for graphical representation. So long as there is a child budget whose spending amounts exceed the amounts allocated in the parent budget, and so long as a graphical representation of the foregoing is presented somewhere, the bounds of the claim have been met.
Claim 5
Kapulkin, as combined with Ebersole and Cain, teaches the apparatus of claim 1, wherein the code is further executable by the processor to 
present a representation of a number of transactions for a child budget, the transactions being selectable from the representation.
“Transaction data 154 may also be manually entered by the consumer 110 and categorized by the categorization program 164 or manually categorized by the consumer 110.” Kapulkin col. 10 ll. 9–13.
Claim 7
Kapulkin, as combined with Ebersole and Cain, teaches the apparatus of claim 1, 
wherein the budget meter represents one of: a portion of spending of a child budget within the parent budget that has exceeded the child budget’s budgeted amount; a portion of spending of a child budget within the parent budget that is close to exceeding the child budget’s budgeted amount; and a portion of spending of a child budget within the parent budget that is within the child budget’s budgeted amount.
For example, “FIG. 18C shows grocery purchases from Whole Foods, which are categorized as non-discretionary spending such that the consumer has already spent $65 of $90 of non-discretionary grocery spending, which is indicated by the non-discretionary ‘Groceries’ budget element being partially filled. As another example, $245 was allocated to a discretionary ‘Entertainment’ budget element 402g, and the consumer has spent $13 on iTunes and $48 on Firepit Bar & Dance such that portions of the ‘Entertainment’ budget element 402g are filled 1104 to indicate portions of the $245 that have already been spent, whereas the remaining portions of the ‘Entertainment’ budget element 402 are empty or not filled 1102 to indicate what portion of the allocated income 401 has not yet been spent.” Kapulkin col. 18 ll. 17–31.
Claim 8
Kapulkin, as combined with Ebersole and Cain, teaches the apparatus of claim 1, wherein the code is executable by the processor to 
dynamically resize the graphical representations of the budgets in response to a change in a budget amount for each budget.
“As a result [of the consumer 110 providing an input], referring to FIGS. 18A-B, the consumer 110 has indicated that it is desired to save $50 on cigarettes which, in turn, reduces the size of the ‘cigarettes’ budget element 402a from a first size representing $150 allocated to cigarettes (as shown in FIG. 18A) to a smaller size that represents $100 allocated to cigarettes (as shown in FIG. 18B).” Kapulkin col. 17 ll. 1–7.
Claim 9
Kapulkin, as combined with Ebersole and Cain, teaches the apparatus of claim 1, wherein the code is executable by the processor to 
modify an existing budget in response to a user selecting to edit the budget from the graphical presentation of the budgets.
“With continuing reference to FIG. 3 and with further reference to FIG. 8, at stage 340, the consumer 110 selects a budget element 402 (generally indicated by pointer 802) utilizing a mouse, keyboard or other input device and indicates a desired amount of savings on the selected budget element 402.” Kapulkin col. 12 ll. 52–57. “The result is that the size of the selected budget element 402 is changed at stage 345, and the size of the savings element 403 is changed at stage 350 to reflect the changes in the amount of income 401 allocated to the budget elements 402 and the savings element 403.” Kapulkin col. 13 ll. 6–10.
Claim 10
Kapulkin, as combined with Ebersole and Cain, teach the apparatus of claim 9, wherein the code is executable by the processor to 
present an interface for editing a parent budget, the interface including a list of child categories for the parent budget that are each dynamically editable inline.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or other input device of the computer 120 to drag a corner of the selected budget element 402 to re-size the budget element 402 as shown in FIG. 8.” Kapulkin col. 12 ll. 57–65.
Claim 11
Kapulkin, as combined with Ebersole and Cain, teach the apparatus of claim 10, 
wherein editing a parent budget comprises modifying one or more of a category name, a total budget amount, a child category name, and a child category budget amount.
“In one embodiment, a size of the selected budget element 402 is changed (indicated by dotted line 804) to indicate different amounts of income 401 allocated to that budget element 402. For example, the consumer 110 may manipulate a mouse or other input device of the computer 120 to drag a corner of the selected budget element 402 to re-size the budget element 402 as shown in FIG. 8.” Kapulkin col. 12 ll. 57–65.
Claim 12
Kapulkin, as combined with Ebersole and Cain, teaches the apparatus of claim 1, 
wherein the additional information comprises at least one of a logo, a budget name, an amount of the parent budget category, and a percent of the budget that has been used as represented by the budget meter.
“In various exemplary embodiments, whenever a user uses such a navigational tool to expand an account, the user interface may display account information associated with the respective account, which may be tailored to the particular type of account. For example, in exemplary user interface 300, expanded ‘Spending Money’ account 320 informs the user that the balance in the account is $2000.00, there is no minimum balance for the account, there is no interest paid on the account, and the last transaction for the account was on Jan. 1, 2007. Other accounts, such as ‘Vacation Savings’ account 323, for example, may have a different minimum balance or different interest rate, as shown in FIG. 3.” Ebersole col. 11 l. 65 through col. 12 l. 9.
Claims 14, 17, 18, and 20
Claims 14, 17, and 18 describe a computer program product encoded with the same instructions that are encoded on the memory of claim 1, 4, and 5, and are therefore rejected according to the same findings and rationale.
Claim 21 recites the same method that the apparatus of claim 1 performs, and is therefore rejected for the same reasons as given above for claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176